DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Traub (US 8555892) in view of Newell (US 2016/0101009) (priority to Oct. 2014).
With respect to claim 1, Traub discloses A biological containment and transport carrier apparatus for use with an equipment table in an operating room (Fig 6B, col 2 ln 65-col 3 ln 10, device 100), comprising: 5a base layer having an inner surface and an opposing outer surface (Fig 6B, base 104 with inner layer facing walls 116/112/110/114 and opposing outer surface to be rested on a stand); a top layer having an inner surface and an opposing outer surface (Fig 6B, top layer 116/112/110/114, inner surface facing base 104 and opposing outer surface), a perimeter of the top layer being coupled to a perimeter of the base layer (Fig 6B, perimeter 130/132/134/136); an inner seam portion formed between the base layer and the top layer, the inner seam portion having a length and width dimension configured to respectively match a length and a 10width dimension of a top surface of an equipment table in an operating room (Fig 6B, perimeter 130/132/134/136 being an inner seam that fits a table, col 5 ln 00-15, col 5 ln 25-30); … configured to open and close an insertion flap of the top layer so as to provide access to the inner seam portion … (Fig 10, Fig 6B, sealing member 138 when opened allows for access to inner seam portion), at least a portion of the inner seam portion is configured to fold inside out over a top surface of the table and wrap around outer edges of the length and width dimension of the top 15surface of the equipment table and mate with the length and width dimension of the top surface of the equipment table so as to secure the base layer to the equipment table such that the inner surface of the top layer extends perpendicularly below the top surface of the equipment table to create a sterile drape portion surrounding the perimeter of the equipment table (col 5 ln 35-45, Fig 8B).  
Traub is silent on a perimeter of the top layer being coupled to a perimeter of the base layer to form a sealed bag; and a zipper formed within the top layer, the zipper being configured to open and close an insertion flap of the top layer so as to provide access to the inner seam portion such that when the zipper is open, at least a portion of the inner seam portion is configured to fold inside out. 
Newell et al teaches an analogous contamination transport container 900 (Fig 14) with a base portion 930 and a top layer 910 (Fig 3) with a perimeter of the top layer being coupled to a perimeter of the base layer to form a sealed bag (Fig 13, Fig 1, [0041]); and a zipper 1110 formed within the top layer (Fig 12), the zipper being configured to open and close an insertion flap 1040 of the top layer so as to provide access to the inner seam portion such that when the zipper is open, at least a portion of the inner seam portion is configured to fold inside out (Fig 14, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Traub to be a zipper in the top layer as taught by Newell et al in order to provide a more convenient opening and closing of the system (Newell et al [0044]).
With respect to claim 6, Traub discloses A method of containing and transporting bio-contaminated instruments when storing surgical instruments on an equipment table in an operating room (Fig 6B, col 2 ln 65-col 3 ln 10, device 100), comprising: covering a top surface of an equipment table in an operating room with a biological containment and transport carrier (Fig 8B, top surface of table covered by carrier), the biological containment and transport carrier comprising: 10a base layer having an inner surface and an opposing outer surface (Fig 6B, base 104 with inner layer facing walls 116/112/110/114 and opposing outer surface to be rested on a stand); a top layer having an inner surface and an opposing outer surface (Fig 6B, top layer 116/112/110/114, inner surface facing base 104 and opposing outer surface), a perimeter of the top layer being coupled to a perimeter of the base layer (Fig 6B, perimeter 130/132/134/136) to form a … bag (Fig 10, band 138 to for a bag); an inner seam portion formed between the base layer and the top layer (Fig 6B, perimeter 130/132/134/136 being an inner seam that fits a table), the inner seam portion having a length and width dimension configured to respectively match a 15length and a width dimension of a top surface of an equipment table in an operating room (Fig 6B, perimeter 130/132/134/136 being an inner seam that fits a table, col 5 ln 00-15, col 5 ln 25-30); … at least a portion of the inner seam portion is configured to fold 20inside out over a top surface of the table and wrap around outer edges of the length and width dimension of the top surface of the equipment table and mate with the length and width dimension of the top surface of the equipment table so as to secure the base layer to the equipment table such that the inner surface of the top layer extends perpendicularly below the top surface of the equipment table to create a sterile drape portion surrounding 25the perimeter of the equipment table (col 5 ln 35-45, Fig 8B).  
Traub is silent on a perimeter of the top layer being coupled to a perimeter of the base layer  to form a sealed bag; and a zipper formed within the top layer, the zipper being configured to open and close an insertion flap of the top layer so as to provide access to the inner seam portion such that when the zipper is open, at least a portion of the inner seam portion is configured to fold 20inside out over a top surface of the table.
Newell et al teaches an analogous contamination transport container 900 (Fig 14) with a base portion 930 and a top layer 910 (Fig 3) with a perimeter of the top layer being coupled to a perimeter of the base layer to form a sealed bag (Fig 13, Fig 1, [0041]); and a zipper 1110 formed within the top layer (Fig 12), the zipper being configured to open and close an insertion flap 1040 of the top layer so as to provide access to the inner seam portion such that when the zipper is open, at least a portion of the inner seam portion is configured to fold 20inside out over a top surface of the table(Fig 14, [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Traub to be a zipper in the top layer as taught by Newell et al in order to provide a more convenient opening and closing of the system (Newell et al [0044]).
With respect to claim 7, Traub/Newell discloses The method of claim 6, further comprising: opening the insertion flap by opening the zipper (Newell Fig 13-14); folding the portion of the top layer inside out over the top surface of the equipment 30table such that the inner surface of the base layer lies flat on the top surface of theAttorney Docket No. 79399.01 13equipment table and the inner seam portion secures the base layer to the top surface of the equipment table (Traub Fig 8B col 5 ln 35-45); placing bio-contaminated instruments onto the inner surface of the base layer (Traub Fig 9, col 6 ln 10-20); releasing the inner seam portion from the top surface of the equipment table by 5unfolding the portions of the top layer outside in (Traub Fig 10 whole of device released); and closing the insertion flap to contain the bio-contaminated instruments between the base layer and the top layer (Traub Fig 10) by closing the zipper (Newell [0042], [0043], closeable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sealing member of Traub to be a zipper in the top layer as taught by Newell et al in order to provide a more convenient opening and closing of the system (Newell et al [0044]).

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Traub/Newell as applied to claims 1 above, and further in view of Wooley (US 7604007).
With respect to claim 2, Traub/Newell discloses 20The biological containment and transport carrier apparatus of claim 1.
Traub/Newell is silent on wherein the base layer and the top layer are constructed from a material configured to be an antimicrobial barrier from the table.  
Wooley teaches an analogous biological cover material constructed from a material configured to be an antimicrobial barrier from the equipment table (col 11 ln 10-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drape material of Traub/Newell with the addition an antimicrobial agent as taught by Wooley in order to reduce the spread of disease (Wooley col 11 ln 10-21).
With respect to claim 3, Traub/Newell/Wooley discloses 20The biological containment and transport carrier apparatus of claim 1, wherein the base 25layer and the top layer are constructed from a puncture resistant material (Traub col 4 ln 55-60, plastic would have some level of puncture resistance).
With respect to claim 4, Traub/Newell/Wooley discloses The biological containment and transport carrier apparatus of claim 3, wherein the base layer and the top layer are constructed from a leak resistant material (Traub col 3 ln 35-45, liquid impermeable).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Traub/Newell as applied to claims 1 above, and further in view of Yu et al (US 7337511).
With respect to claim 5, Traub/Newell discloses The biological containment and transport carrier apparatus of claim 1.
Traub/Newell is silent on further comprising a vacuum port formed through the top layer, wherein the vacuum port is configured to vacuum seal the biological containment and transport carrier apparatus from external environment.  
Yu et al teaches an analogous containment carrier 10 including a vacuum port 40 formed through the top layer 30, configured to vacuum seal the biological containment and transport carrier apparatus (col 3 ln 55-60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Traub/Newell to have the vacuum port as taught by Yu et al in order to better maintain the environment in the bag (Yu et al col 1 ln 50-55).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/Examiner, Art Unit 3786